PAGE, Circuit Judge.
On May 10, 1917, appellees, by written instrument, leased to appellant (asserted in the lease to be an Illinois corporation) for a term ending March 1, 1922, a farm in Rake county, Ill. In and as a part of clause 9 thereof was inserted the following:
“The lessee is hereby granted an option to purchase said farm at or at any time prior to March 1, 1920, at the total purchase price of two hundred twenty-five dollars ($225.00) per acre.”
Appellant went into possession of the farm, and on February 28, 1920, attempted to exercise its option. Appellees refused to convey, and appellant filed the bill in this case to compel specific performance. It was dismissed for want of equity.
The bill avers appellant to be a citizen and a resident of the state of South Dakota, and it is stipulated in the record that appellant never obtained a license to do business in the state of Illinois, as required by the statutes of Illinois relating to foreign corporations. The record shows that the purposes for which appellant took the lease of the real estate and now desires the title under the option are not purposes for, which a foreign corporation not authorized to do business in Illinois may take real estate in Illinois.
A bill for specific performance always rests in the sound judicial discretion of the court. So far as appellant has done business in Illinois it has done it in violation of the prohibition in the statute, and in so far as the contract in question is concerned appellant cannot, under the Illinois law, procure any license that will enable it now to have recourse *720to the courts of Illinois for the purppse of adjudicating any matter growing out of1 áíiy búsiness already done.
_ All the above.,matters the court had the right to take into consideration, and doubtléss did so in reaching its conclusion. We cannot hold that there was any abuse of judicial discretion in refusing to compel appellees to convey to appellant Illinois real estate; that, under the circumstances shqwn, it had no legal right to take or use, under a contract that it had no legal right to make, and that will not be recognized by the courts of Illinois.
Decree affirmed.